         Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 1 of 21




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 JEFF OMDAHL, Individually and On           Case No. 1:19-cv-08657-AJN
 Behalf of All Others Similarly Situated,
                                            Hon. Alison J. Nathan
                          Plaintiff,

        vs.

 FARFETCH LIMITED, JOSÉ NEVES,
 ELLIOT JORDAN, FREDERIC COURT,
 DANA EVAN, JONATHAN
 KAMALUDDIN, RICHARD LIU,
 NATALIE MASSENET, JONATHAN
 NEWHOUSE, DANIEL RIMER,
 MICHAEL RISMAN, DAVID
 ROSENBLATT, GOLDMAN SACHS &
 CO. LLC, J.P. MORGAN SECURITIES
 LLC, ALLEN & COMPANY LLC, UBS
 SECURITIES LLC, CREDIT SUISSE
 SECURITIES (USA) LLC, DEUTSCHE
 BANK SECURITIES INC, WELLS
 FARGO SECURITIES, LLC, COWEN
 AND COMPANY, LLC, and BNP
 PARIBAS SECURITIES CORP.,

                          Defendants.


(Additional caption on following page.)

 MEMORANDUM OF LAW IN SUPPORT OF THE MOTION OF IAM NATIONAL
PENSION FUND AND OKLAHOMA FIREFIGHTERS PENSION AND RETIREMENT
  SYSTEM FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
      LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
        Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 2 of 21




CITY OF CORAL SPRINGS POLICE               Case No. 1:19-cv-08720-AJN
OFFICERS’ RETIREMENT PLAN,
individually and on behalf of all others   Hon. Alison J. Nathan
similarly situated,

                         Plaintiff,

       vs.

FARFETCH LIMITED, JOSÉ NEVES,
ELLIOT JORDAN, FREDERIC COURT,
DANA EVAN, JONATHAN
KAMALUDDIN, RICHARD LIU, DAME
NATALIE MASSENET, DBE, JONATHAN
NEWHOUSE, DANIEL RIMER, MICHAEL
RISMAN, DAVID ROSENBLATT,
GOLDMAN SACHS & CO. LLC, J.P.
MORGAN SECURITIES LLC, ALLEN &
COMPANY LLC, UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC,
WELLS FARGO SECURITIES, LLC,
COWEN AND COMPANY, LLC, and BNP
PARIBAS SECURITIES CORP.,

                         Defendants.
         Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 3 of 21




                                               TABLE OF CONTENTS
                                                                                                                                      Page

I.     INTRODUCTION .............................................................................................................. 1
II.    FACTUAL BACKGROUND ............................................................................................. 4
III.   ARGUMENT ...................................................................................................................... 5
       A.        The Related Actions Should Be Consolidated .........................................................5
       B.        IAM National Pension Fund and Oklahoma Firefighters Are the Most
                 Adequate Plaintiff ....................................................................................................6
                 1.         IAM National Pension Fund and Oklahoma Firefighters’s
                            Motion Is Timely .........................................................................................8
                 2.         IAM National Pension Fund and Oklahoma Firefighters
                            Have the Largest Financial Interest in the Relief Sought by
                            the Class .......................................................................................................8
                 3.         IAM National Pension Fund and Oklahoma Firefighters
                            Satisfy Rule 23’s Typicality and Adequacy Requirements .........................9
                            a.         IAM National Pension Fund and Oklahoma Firefighters’s Claims
                                       Are Typical ..................................................................................... 9
                            b.         IAM National Pension Fund and Oklahoma Firefighters Are
                                       Adequate ....................................................................................... 10
       C.        IAM National Pension Fund and Oklahoma Firefighters’s Selection of
                 Lead Counsel Should Be Approved .......................................................................13
IV.    CONCLUSION ................................................................................................................. 16




                                                                   i
             Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 4 of 21




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

Faig v. BioScrip, Inc.,
   Nos. 13 Civ. 06922 (AJN), et al.,
   2013 WL 6705045, (S.D.N.Y. Dec. 19, 2013) ................................................................ passim

Glauser v. EVCI Career Colls. Holding Corp.,
    236 F.R.D. 184 (S.D.N.Y. 2006) ..............................................................................................3

In re Bank of Am. Corp. Sec., Derivative & Emp. Ret.
    Income Sec. Act (ERISA) Litig.,
    258 F.R.D. 260 (S.D.N.Y. 2009) ........................................................................................3, 11

In re Gentiva Sec. Litig.,
    281 F.R.D. 108 (S.D.N.Y. 2012) ...............................................................................................2

Springer v. Code Rebel Corp.,
   No. 16-cv-3492 (AJN),
   2017 WL 838197 (S.D.N.Y. Mar. 2, 2017) ..................................................................... passim

W. Palm Beach Police Pension Fund v. DFC Glob. Corp.,
   No. 13-6731,
   2014 WL 1395059 (E.D. Pa. Apr. 10, 2014) ..........................................................................12

Statutes

15 U.S.C. § 77z-1(a) ............................................................................................................. passim

15 U.S.C. § 78u-4(a) .............................................................................................................. passim

Other Authorities

Fed R. Civ. P. 23 .................................................................................................................... passim

Fed R. Civ. P. 42(a) ............................................................................................................... passim

H.R. Conf. Rep. No. 104-369 (1995), reprinted in 1995 U.S.C.C.A.N. 730 ............................3, 11




                                                                     ii
              Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 5 of 21




            IAM National Pension Fund and Oklahoma Firefighters Pension and Retirement System

     (“Oklahoma Firefighters”) respectfully submit this memorandum of law in support of their Motion,

     pursuant to Section 27(a)(3)(B) of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C. §

     77z-1(a)(3)(B), and Section 21D(a)(3)(B) of the Securities Exchange Act of 1934 (the “Exchange

     Act”), 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform Act of

     1995 (the “PSLRA”), for: (1) consolidation of the above-captioned related actions pursuant to Rule

     42(a) of the Federal Rules of Civil Procedure (“Rule 42(a)”); (2) appointment of IAM National

     Pension Fund and Oklahoma Firefighters as Lead Plaintiff; and (3) approval of IAM National

     Pension Fund and Oklahoma Firefighters’s selection of Bernstein Litowitz Berger & Grossmann

     LLP (“Bernstein Litowitz”) and Kessler Topaz Meltzer & Check, LLP (“Kessler Topaz”) as Lead

     Counsel for the class.

I.          INTRODUCTION

            Presently pending in this District are the above-captioned related securities class actions

     (the “Related Actions”) brought under Sections 11 and 15 of the Securities Act (15 U.S.C. §§ 77(k)

     and 77(o)), and Sections 10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)),

     and Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-5), as amended by the PSLRA,

     against Farfetch Limited (“Farfetch” or the “Company”), certain of its executive officers and

     directors, and certain of its underwriters (collectively, “Defendants”). The Related Actions are

     brought on behalf of: (1) all persons who purchased or otherwise acquired Farfetch securities

     pursuant and/or traceable to the registration statement and prospectus (the “Registration

     Statement”) issued in connection with the Company’s September 21, 2018 initial public offering

     (the “IPO”); and (2) all persons who purchased or otherwise acquired Farfetch securities between




                                                     1
         Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 6 of 21




September 21, 2018, and August 8, 2019, both dates inclusive (the “Class Period”).1 Because the

Related Actions involve common issues of law and fact, IAM National Pension Fund and

Oklahoma Firefighters respectfully suggest that consolidation is appropriate under Rule 42(a).

       After consolidation, the PSLRA governs the selection of the lead plaintiff in class actions

asserting claims under the federal securities laws.        Specifically, the PSLRA requires the

appointment of the person or group of persons: (1) making a timely motion under the PSLRA’s

sixty-day deadline; (2) who asserts the largest financial interest in the relief sought by the class;

and (3) who also satisfies the relevant requirements of Rule 23 of the Federal Rules of Civil

Procedure (“Rule 23”). See 15 U.S.C. §§ 77z-1(a)(3)(B)(iii), 78u-4(a)(3)(B)(iii); Springer v. Code

Rebel Corp., No. 16-cv-3492 (AJN), 2017 WL 838197, at *1 (S.D.N.Y. Mar. 2, 2017) (Nathan,

J.) (discussing lead plaintiff selection process under the PSLRA).

       IAM National Pension Fund and Oklahoma Firefighters respectfully submit that they are

the presumptive “most adequate plaintiff” under the PSLRA and should be appointed as Lead

Plaintiff. IAM National Pension Fund and Oklahoma Firefighters’s Motion is timely and their

losses of approximately $5.7 million under a last-in, first-out (“LIFO”) basis in connection with

their transactions in Farfetch securities during the Class Period represents the largest known

financial interest in the relief sought by the class. See Declaration of Gerald H. Silk in Support of

the Motion of IAM National Pension Fund and Oklahoma Firefighters Pension and Retirement

System for Consolidation of Related Actions, Appointment as Lead Plaintiff, and Approval of

Selection of Counsel (“Silk Decl.”), Exs. A & B.



1
        At the lead plaintiff stage, the most-inclusive class definition controls. See In re Gentiva
Sec. Litig., 281 F.R.D. 108, 113 (S.D.N.Y. 2012) (using “most inclusive class period” in the lead
plaintiff selection process). As such, IAM National Pension Fund and Oklahoma Firefighters rely
on the class period alleged in City of Coral Springs Police Officers’ Retirement Plan v. Farfetch
Limited, et al., No. 1:19-cv-08720-AJN (S.D.N.Y.), in assessing their financial interest.


                                                 2
         Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 7 of 21




       In addition to asserting the largest financial interest, IAM National Pension Fund and

Oklahoma Firefighters satisfy the relevant requirements of Rule 23 because their claims are typical

of all members of the class and because they will fairly and adequately represent the class. See

infra Section III.B. Moreover, as sophisticated institutional investors collectively responsible for

overseeing more than $15 billion in assets and experience serving as lead plaintiffs, IAM National

Pension Fund and Oklahoma Firefighters are the prototypical lead plaintiff envisioned by Congress

to serve as lead plaintiff under the PSLRA, and their appointment would therefore fulfill this

critical legislative purpose. See H.R. Conf. Rep. No. 104-369, at *34 (1995), reprinted in 1995

U.S.C.C.A.N. 730, 733 (explaining that “increasing the role of institutional investors in class

actions will ultimately benefit shareholders and assist courts by improving the quality of

representation in securities class actions”); Glauser v. EVCI Career Colls. Holding Corp., 236

F.R.D. 184, 188 (S.D.N.Y. 2006) (“[T]he PSLRA was passed, at least in part, to increase the

likelihood that institutional investors would serve as lead plaintiffs in actions such as this one.”).

       Further, as set forth in greater detail in the Joint Declaration of Ryk Tierney and Chase

Rankin, submitted herewith (the “Joint Declaration”), IAM National Pension Fund and Oklahoma

Firefighters are already operating as a cohesive group, fully understand the lead plaintiff’s

obligations to the class under the PSLRA, and are willing and able to undertake the responsibilities

of the Lead Plaintiff to ensure the vigorous prosecution of this litigation. See Silk Decl., Ex. C.

Indeed, prior to filing their joint motion, representatives of IAM National Pension Fund and

Oklahoma Firefighters held a joint conference call to formalize their oversight of this litigation

and discuss the merits of the claims and their common goals in seeking to lead this litigation. See

id. ¶ 10; In re Bank of Am. Corp. Sec., Derivative & Emp. Ret. Income Sec. Act (ERISA) Litig., 258




                                                  3
           Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 8 of 21




  F.R.D. 260, 270 (S.D.N.Y. 2009) (appointing group of institutional investors and noting

  “declarations demonstrating cooperative efforts among” the group’s members).

          Finally, IAM National Pension Fund and Oklahoma Firefighters have retained experienced

  and competent counsel to represent the class. Bernstein Litowitz and Kessler Topaz are law firms

  with substantial experience in prosecuting securities class actions and a history of jointly litigating

  actions resulting in significant recoveries for investors. See infra Section III.C. Accordingly, IAM

  National Pension Fund and Oklahoma Firefighters respectfully request that their selection of

  Bernstein Litowitz and Kessler Topaz as Lead Counsel for the class be approved. See 15 U.S.C.

  §§ 77z-1(a)(3)(B)(v), 78u-4(a)(3)(B)(v); Springer, 2017 WL 838197, at *3 (“The most adequate

  plaintiff shall, subject to the approval of the court, select and retain counsel to represent the class.”)

  (citation and alteration omitted).

II.       FACTUAL BACKGROUND

          Farfetch, a Cayman Islands corporation headquartered in London, United Kingdom,

  purports to be a leading technology platform for the global luxury fashion industry.                 The

  Company’s business model generates income primarily from handling transactions that take place

  on its online platform, measured in gross merchandise value (“Platform GMV”). Farfetch Class

  A ordinary shares trade in the United States on the NASDAQ under the ticker symbol “FTCH.”

          The Related Actions allege that in the Registration Statement and throughout the Class

  Period, Defendants failed to disclose material adverse facts about the Company’s operations and

  prospects. Specifically, Defendants failed to disclose that: (1) the Company would refuse to reduce

  merchandise prices to match the rest of the market; (2) this sub-optimal pricing strategy rendered

  the Company’s platform highly susceptible to underpricing by competitors, despite what

  Defendants touted as a “superior” platform; (3) as a result, the Company’s past and projected

  Platform GMV growth rates were foreseeably unsustainable; and (4) as a result of the foregoing,


                                                      4
            Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 9 of 21




   Defendants’ positive statements about the Company’s business, operations, and prospects were

   materially misleading and/or lacked a reasonable basis.

          As alleged in the Related Actions, on August 8, 2019, the Company issued a press release

   disclosing its second quarter 2019 financial results, reporting a loss of $89.6 million after taxes.

   The Company also reduced its full-year 2019 Platform GMV growth target from 41% year-over-

   year, to a range between 37% and 40% year-over-year. On the Company’s earnings call that same

   day, Defendant José Neves, the Company’s Chief Executive Officer, revealed that the Company

   “observed an increasingly competitive environment” in which merchandise sold on the Company’s

   platform “will often be more expensive compared to discounted prices from our competitors.” As

   a result, the Company was predicting “a deceleration of our aggressive market share capture in the

   short term.” On this news, the price of Farfetch’s Class A ordinary shares declined $8.12 per share,

   or more than 44%, from a close of $18.25 per share on August 8, 2019, to close at $10.13 per share

   on August 9, 2019. By the commencement of the first-filed Related Action on September 17,

   2019, the Company’s Class A ordinary shares closed at $10.20 per share, significantly below the

   IPO price of $20.00 per share.

III.      ARGUMENT

          A.      The Related Actions Should Be Consolidated

          The PSLRA provides that “[i]f more than one action on behalf of a class asserting

   substantially the same claim or claims arising under this chapter has been filed,” courts shall not

   appoint a lead plaintiff until “after the decision on the motion to consolidate is rendered.” 15

   U.S.C. §§ 77z-1(a)(3)(B)(ii), 78u-4(a)(3)(B)(ii). Under Rule 42(a), consolidation is appropriate

   where the actions “involve ‘a common question of law or fact.’” Faig v. BioScrip, Inc., Nos. 13

   Civ. 06922 (AJN), et al., 2013 WL 6705045, at *1 (S.D.N.Y. Dec. 19, 2013) (Nathan, J.)




                                                    5
         Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 10 of 21




(“[C]onsolidation is appropriate ‘[i]f actions before the court involve a common question of law

or fact.’”) (citations omitted).

        There are at least two related securities class actions pending in this District on behalf of

investors who purchased Farfetch securities:

         Case Caption                  Date Filed                Claims            Class Definition

 Omdahl v. Farfetch Limited,       September 17, 2019      Sections 11 and 15 Purchased or
 et al., No. 1:19-cv-08657-                                of the Securities acquired pursuant
 AJN                                                       Act                and/or traceable to
                                                                              Farfetch’s IPO

 City of Coral Springs Police      September 19, 2019      Sections 11 and 15     Purchased or
 Officers’ Retirement Plan v.                              of the Securities      acquired pursuant
 Farfetch Limited, et al., No.                             Act and Sections       and/or traceable to
 1:19-cv-08720-AJN                                         10(b) and 20(a) of     Farfetch’s IPO,
                                                           the Exchange Act       and/or between
                                                                                  September 21,
                                                                                  2018, and August
                                                                                  8, 2019

        The Related Actions make overlapping allegations against overlapping Defendants.

Accordingly, consolidation is appropriate under Rule 42(a). See id. at *1 (finding consolidation

appropriate where one case “alleges Securities Act violations in addition to Exchange Act

violations” and another does not).

        B.      IAM National Pension Fund and Oklahoma Firefighters Are the Most
                Adequate Plaintiff

        The PSLRA establishes the procedure for selecting a lead plaintiff in a class action lawsuit

asserting claims under the federal securities laws. 15 U.S.C. §§ 77z-1(a)(1)-(3)(B)(i), 78u-4(a)(1)-

(3)(B)(i).

        First, a plaintiff who files the initial action must publish a notice to the class within twenty

days of filing the action informing class members of: (1) the pendency of the action; (2) the claims

asserted therein; (3) the purported class period; and (4) the right to move the court to be appointed


                                                   6
         Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 11 of 21




as lead plaintiff within sixty days of the publication of the notice. See id. §§ 77z-1(a)(3)(A)(i),

78u-4(a)(3)(A)(i). Within sixty days after publication of the notice, any member of the proposed

class may apply to the court to be appointed as lead plaintiff, whether or not they have previously

filed a complaint in the action. See id. §§ 77z-1(a)(3)(A)-(B), 78u-4(a)(3)(A)-(B).

        Second, the PSLRA provides that within ninety days after publication of the notice, the

court shall consider any motion made by a class member or group of class members and shall

appoint as lead plaintiff the member or group of members of the class that the court determines to

be most capable of adequately representing the interests of class members. See id. §§ 77z-

1(a)(3)(B), 78u-4(a)(3)(B). In determining the “most adequate plaintiff,” the PSLRA provides that

the court shall adopt a presumption that the most adequate plaintiff in any private action arising

under the PSLRA is the movant or group of movants with the largest financial interest in the relief

sought by the class that also satisfies the relevant requirements of Rule 23.             Id. §§ 77z-

1(a)(3)(B)(iii)(I), 78u-4(a)(3)(B)(iii)(I); see also Springer, 2017 WL 838197, at *1 (discussing the

PSLRA’s process for selecting a lead plaintiff). The “most adequate plaintiff” presumption may

be rebutted only upon “proof” that the movant “will not fairly and adequately protect the interests

of the class” or “is subject to unique defenses that render such plaintiff incapable of adequately

representing the class.”     15 U.S.C. §§ 77z-1(a)(B)(iii)(II), 78u-4(a)(3)(B)(iii)(II); see also

Springer, 2017 WL 838197, at *1 (“This presumption may only be rebutted by proof that the

purportedly most adequate plaintiff ‘will not fairly and adequately protect the interests of the class’

or ‘is subject to unique defenses that render such plaintiff incapable of adequately representing the

class.’”) (citations omitted).

        Here, IAM National Pension Fund and Oklahoma Firefighters are the “most adequate

plaintiff” because they: (1) filed a timely motion for appointment as Lead Plaintiff; (2) possess the




                                                  7
         Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 12 of 21




“largest financial interest in the relief sought by the class”; and (3) “otherwise satisf[y] the

requirements of Rule 23” for purposes of this Motion. 15 U.S.C. §§ 77z-1(a)(B)(iii)(I), 78u-

4(a)(3)(B)(iii)(I).

                   1.   IAM National Pension Fund and Oklahoma Firefighters’s Motion Is
                        Timely

        The PSLRA allows any member or group of members of the class to move for appointment

as lead plaintiff within sixty days of the publication of notice that the first action has been filed.

See id. §§ 77z-1(a)(3)(A)(i)(II), 78u-4(a)(3)(A)(i)(II). Here, in connection with the filing of the

first of the Related Actions, notice was published on September 17, 2019, in Business Wire. See

Silk Decl., Ex. D.      Thus, November 18, 2019, is the deadline for class members to seek

appointment as lead plaintiff.      Accordingly, IAM National Pension Fund and Oklahoma

Firefighters’s Motion is timely.

                   2.   IAM National Pension Fund and Oklahoma Firefighters Have the
                        Largest Financial Interest in the Relief Sought by the Class

        The PSLRA presumes that the movant or group of movants asserting the largest financial

interest in the relief sought by the class and who “otherwise satisfies the requirements of Rule 23”

is the most adequate plaintiff. See 15 U.S.C. §§ 77z-1(a)(3)(B)(iii), 78u-4(a)(3)(B)(iii); Springer,

2017 WL 838197, at *1. Here, IAM National Pension Fund and Oklahoma Firefighters suffered

substantial losses of approximately $5.7 million on a LIFO basis in connection with Class Period

transactions in Farfetch securities during the Class Period. See Silk Decl., Exs. A & B; Springer,

2017 WL 838197, at *3 (appointing as lead plaintiff the group of movants with the largest financial

loss). To the best of IAM National Pension Fund and Oklahoma Firefighters’s knowledge, there

are no other applicants seeking Lead Plaintiff appointment that have a larger financial interest in

this litigation.




                                                  8
        Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 13 of 21




               3.      IAM National Pension Fund and Oklahoma Firefighters Satisfy Rule
                       23’s Typicality and Adequacy Requirements

       IAM National Pension Fund and Oklahoma Firefighters also satisfy the applicable

requirements of Rule 23. See 15 U.S.C. §§ 77z-1(a)(3)(B)(iii)(I)(cc), 78u-4(a)(3)(B)(iii)(I)(cc).

Rule 23(a) provides that a party may serve as a class representative if the following four

requirements are satisfied: “(1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class; (3) the claims or defenses

of the representative parties are typical of the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

23(a). However, at the lead plaintiff stage, the “moving plaintiff must make only a preliminary

showing that the adequacy and typicality requirements have been met.” Springer, 2017 WL

838197, at *2 (citation and internal quotation omitted).

                       a.      IAM National Pension Fund and Oklahoma Firefighters’s
                               Claims Are Typical

       “The typicality requirement is satisfied if the movant shows that class members’ claims

‘arise[] from the same course of events, and each class member makes similar legal arguments to

prove the defendant’s liability.’” Faig, 2013 WL 6705045, at *3 (alteration in original) (citation

omitted). Here, IAM National Pension Fund and Oklahoma Firefighters satisfy the typicality

requirement because, just like all other proposed class members, IAM National Pension Fund and

Oklahoma Firefighters seek recovery for losses incurred as a result of Defendants’

misrepresentations and omissions which resulted in subsequent declines in the price of Farfetch

securities. Thus, IAM National Pension Fund and Oklahoma Firefighters’s claims arise from the

same conduct as those of the other class members. Accordingly, IAM National Pension Fund and

Oklahoma Firefighters are typical.




                                                  9
        Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 14 of 21




                       b.      IAM National Pension Fund and Oklahoma Firefighters Are
                               Adequate

       “The adequacy requirement is satisfied if the movant shows that (1) class counsel is

qualified, experienced, and general[ly] able to conduct the litigation; (2) there is no conflict

between the proposed lead plaintiff and the members of the class; and (3) the proposed lead

plaintiff has a sufficient interest in the outcome of the case to ensure vigorous advocacy.” Id.

(internal quotation and citation omitted).

       Here, IAM National Pension Fund and Oklahoma Firefighters’s significant losses in

connection with their Class Period investments in Farfetch securities ensure that IAM National

Pension Fund and Oklahoma Firefighters have the incentive to vigorously pursue the claims

against Defendants. Moreover, as set forth in IAM National Pension Fund and Oklahoma

Firefighters’s PSLRA certifications, IAM National Pension Fund and Oklahoma Firefighters have

affirmatively demonstrated their willingness to pursue this litigation for the benefit of the class.

See Silk Decl., Ex. A. In addition, there are no conflicts between IAM National Pension Fund and

Oklahoma Firefighters and the class, as each seeks to recover losses caused by Defendants’ false

and misleading statements. IAM National Pension Fund and Oklahoma Firefighters have also

demonstrated their adequacy through the selection of Bernstein Litowitz and Kessler Topaz as

Lead Counsel for the class. As discussed more fully below, Bernstein Litowitz and Kessler Topaz

are highly qualified and experienced in the area of securities class action litigation and have

repeatedly demonstrated their ability to prosecute complex securities class action litigation

together in an efficient, effective, and professional manner.

       In addition to satisfying the typicality and adequacy requirements of Rule 23, IAM

National Pension Fund and Oklahoma Firefighters—a cohesive pair of sophisticated institutional

investors collectively responsible for overseeing more than $15 billion in assets—are exactly the



                                                 10
        Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 15 of 21




type of investors Congress envisioned would serve as lead plaintiff. See H.R. Conf. Rep. No. 104-

369, at *34, reprinted in 1995 U.S.C.C.A.N. at 733 (“The Conference Committee believes that

increasing the role of institutional investors in class actions will ultimately benefit shareholders

and assist courts by improving the quality of representation in securities class actions.”); Faig,

2013 WL 6705045, at *8 (finding that movant’s status as institutional investor “weighs in favor”

of adequacy) (citation omitted).

       Moreover, the appointment of a group of class members as lead plaintiff is expressly

permitted by the PSLRA.         See 15 U.S.C. §§ 77z-1(a)(3)(B)(iii)(I), 78u-4(a)(3)(B)(iii)(I).

Additionally, courts in the Second Circuit have repeatedly recognized the propriety of appointing

groups of investors that “are able to ‘function cohesively and to effectively manage the litigation

apart from their lawyers.’” Bank of Am., 258 F.R.D. at 270 (appointing group of institutional

investors).

       As set forth in their Joint Declaration, IAM National Pension Fund and Oklahoma

Firefighters have demonstrated their commitment to working cohesively as a group in the vigorous

and efficient prosecution of this action. See Silk Decl., Ex. C ¶¶ 9-17; Bank of Am., 258 F.R.D. at

270 (appointing group of institutional investors and noting “declarations demonstrating

cooperative efforts among” the group’s members); W. Palm Beach Police Pension Fund v. DFC

Glob. Corp., No. 13-6731, 2014 WL 1395059, at *7 (E.D. Pa. Apr. 10, 2014) (appointing

institutional investor group that submitted joint declaration, in which group “agree[d] to take full

responsibility for providing fair and adequate representation and overseeing counsel and

espouse[d] its commitment to prosecuting this litigation vigorously and efficiently”). Among other

things, the Joint Declaration details:

      the due diligence and motivations underlying the decision of IAM National Pension
       Fund and Oklahoma Firefighters to jointly seek appointment as Lead Plaintiff,



                                                11
        Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 16 of 21




       including the significance of their financial losses and the desire to provide the class
       with representation by like-minded, highly-motivated, and sophisticated
       institutional investors (Silk Decl., Ex. C ¶¶ 6-9);

      steps taken by IAM National Pension Fund and Oklahoma Firefighters to formalize
       their commitment to work together, including their participation in a conference
       call during which they discussed the merits of the litigation, their interest in serving
       jointly as Lead Plaintiff, and measures to ensure effective coordination of their
       prosecution of the litigation (id. ¶¶ 10-14, 16);

      IAM National Pension Fund and Oklahoma Firefighters’s acknowledgment and
       acceptance of their duties and obligations to all class members if appointed as Lead
       Plaintiff and their commitment to seek the largest possible recovery for the class
       (id. ¶ 17); and

      IAM National Pension Fund and Oklahoma Firefighters’s commitment to oversee
       counsel, including IAM National Pension Fund and Oklahoma Firefighters’s
       direction of Bernstein Litowitz and Kessler Topaz to enter into a Joint Prosecution
       Agreement (“JPA”) governing counsel’s activities in this litigation, their reporting
       to and oversight by IAM National Pension Fund and Oklahoma Firefighters, and
       the allocation of litigation responsibilities to ensure the zealous and cost-effective
       prosecution of this action, and to provide the JPA to the Court upon its request (id.
       ¶¶ 15-16).

Drawing upon their collective resources and experience, IAM National Pension Fund and

Oklahoma Firefighters’s partnership is well-suited for this litigation and would advance the

interests of the class. Indeed, IAM National Pension Fund and Oklahoma Firefighters are

sophisticated institutional investors that have substantial experience serving as lead plaintiffs in

complex securities class actions. See id. ¶¶ 3, 5; Minneapolis Firefighters’ Relief Ass’n v.

Medtronic, Inc., No. 08-cv-6324 (D. Minn.) ($85 million recovery with Oklahoma Firefighters

serving as co-lead plaintiff and Bernstein Litowitz and Kessler Topaz serving as co-lead counsel).

This prior experience will provide a considerable benefit to the class.




                                                 12
        Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 17 of 21




       C.      IAM National Pension Fund and Oklahoma Firefighters’s Selection of Lead
               Counsel Should Be Approved

       The PSLRA vests authority in the lead plaintiff to select and retain lead counsel, subject to

the Court’s approval. See 15 U.S.C. §§ 77z-1(a)(3)(B)(v), 78u-4(a)(3)(B)(v); Springer, 2017 WL

838197, at *3 (“The most adequate plaintiff shall, subject to the approval of the court, select and

retain counsel to represent the class”) (internal alteration and citation omitted). The Court should

not disturb a lead plaintiff’s choice of counsel unless it is necessary to protect the interests of the

class. See Springer, 2017 WL 838197, at *3 (“There is a strong presumption in favor of approving

a properly-selected lead plaintiff’s decision as to counsel.”) (citation omitted). Here, IAM

National Pension Fund and Oklahoma Firefighters have selected and retained Bernstein Litowitz

and Kessler Topaz to serve as Lead Counsel for the class. IAM National Pension Fund and

Oklahoma Firefighters’s selection of Lead Counsel should be approved.

       Bernstein Litowitz is among the preeminent securities class action law firms in the

country. See Silk Decl., Ex. E (Bernstein Litowitz’s Firm Résumé). Bernstein Litowitz served as

Lead Counsel in In re WorldCom, Inc. Securities Litigation, No. 02-cv-03288-DLC (S.D.N.Y.), in

which settlements totaling in excess of $6 billion—one of the largest recoveries in securities class

action history—were obtained for the class. Bernstein Litowitz also served as co-lead counsel in

In re Cendant Corporation Securities Litigation, No. 98-cv-1664-WHW-ES (D.N.J.), in which

settlements in excess of $3.3 billion in cash and extensive corporate governance reforms were

obtained on behalf of the class. More recently, Bernstein Litowitz served as Lead Counsel and

obtained a $480 million recovery on behalf of the class in Hefler v. Wells Fargo & Company, No.

16-cv-5479 (N.D. Cal.). In addition, Bernstein Litowitz obtained a plaintiffs’ verdict following a

four-week trial in In re Clarent Corporation Securities Litigation, No. 01-cv-3361 (N.D. Cal.), the

second verdict in favor of investors since the 1995 passage of the PSLRA.



                                                  13
        Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 18 of 21




       Other significant securities class actions in which courts in this District, including this

Court, have recognized Bernstein Litowitz as adequate and qualified class counsel include In re

Nortel Networks Corp. Securities Litigation, No. 05-md-1659-LAP (S.D.N.Y.) (recovering $1.3

billion for investors); In re Refco, Inc. Securities Litigation, No. 05-cv-8626-JSR (S.D.N.Y.)

(recovering $367 million for investors); and Faig v. BioScrip, Inc., No. 13-cv-6922 (S.D.N.Y.)

(recovering $10.9 million for investors) (Nathan, J.).

       Similarly, Kessler Topaz specializes in prosecuting complex class action litigation and is

one of the leading law firms in its field. See Silk Decl., Ex. F (Kessler Topaz’s Firm Résumé).

The firm is actively engaged in complex litigation and has successfully prosecuted numerous

securities fraud class actions on behalf of injured investors, including: In re Tyco International,

Ltd. Securities Litigation, No. 02-md-1335 (PB) (D.N.H.) ($3.2 billion recovery); In re Tenet

Healthcare Corporation Securities Litigation, No. CV-02-8462-RSWL (Rx) (C.D. Cal.)

(recovering $215 million for investors); and In re Brocade Securities Litigation, No. C 5-2042

CRB (N.D. Cal.) (recovering $160 million for investors). Additionally, Kessler Topaz is currently

serving as lead or co-lead counsel in several high profile securities class actions across the country,

including: Sjunde AP-Fonden v. General Electric Co., No. 17-cv-8457 (JMF) (S.D.N.Y.); In re

Allergan Generic Drug Pricing Securities Litigation, No. 16-cv-9449 (KSH) (CLW) (D.N.J.); In

re Celgene Corp. Securities Litigation, No. 18-cv-4772 (JMV) (JBC) (D.N.J.); and Washtenaw

County Employees’ Retirement System v. Walgreen Co., No. 15-cv-3187 (SJC) (N.D. Ill.).

       Kessler Topaz’s commitment to zealous representation is also evident from its trial

experience under the PSLRA. Specifically, the firm obtained a rare jury verdict in the class’s favor

after a week-long trial held in 2014 in In re Longtop Financial Technologies Ltd. Securities

Litigation, No. 11-cv-3658 (SAS) (S.D.N.Y.)—which at the time was one of just thirteen securities




                                                  14
        Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 19 of 21




class actions to reach a verdict since enactment of the PSLRA in 1995 (based on post-enactment

conduct). The firm also obtained the largest damage award in Delaware Chancery Court history

following a trial before Chancellor Leo E. Strine, Jr. See In re S. Peru Copper Corp. S’holder

Derivative Litig., No. 961-CS (Del. Ch.), aff’d Ams. Mining Corp. v. Theriault, 51 A.3d 1213,

1262-63 (Del. 2012) (affirming final judgment, with interest, of $2 billion).

       Moreover, Bernstein Litowitz and Kessler Topaz have a history of jointly prosecuting

securities fraud class actions. Bernstein Litowitz and Kessler Topaz’s joint prosecutions, which

have resulted in recoveries collectively exceeding $4.5 billion in recent years, include, among

others: In re Bank of America Corp. Securities, Derivative, and Employee Retirement Income

Security Act (ERISA) Litigation, No. 09-md-2058 (S.D.N.Y.) ($2.425 billion recovery with Kessler

Topaz and Bernstein Litowitz as co-lead counsel, among others); In re Citigroup Inc. Bond

Litigation, No. 08-cv-9522 (S.D.N.Y.) ($730 million recovery with Bernstein Litowitz as lead

counsel and Kessler Topaz as additional counsel); In re Wachovia Preferred Securities &

Bond/Notes Litigation, No. 09-cv-6351 (S.D.N.Y.) ($627 million recovery with Kessler Topaz and

Bernstein Litowitz as co-lead counsel); and In re Lehman Bros. Equity/Debt Securities Litigation,

No. 08-cv-5523 (S.D.N.Y.) ($615 million recovery with Kessler Topaz and Bernstein Litowitz as

co-lead counsel). More recently, Bernstein Litowitz and Kessler Topaz served together as co-lead

counsel in In re Allergan, Inc. Proxy Violation Securities Litigation, No. 14-cv-2004 (C.D. Cal.),

in which $250 million was recovered for investors, and are currently serving together as co-lead

counsel in Hedick v. The Kraft Heinz Co., No. 19-cv-01339 (RMD) (N.D. Ill.), and Kessler Topaz

and Bernstein Litowitz are serving together as lead counsel and liaison counsel, respectively, in

Plaut v. The Goldman Sachs Group, Inc., No. 18-cv-12084 (VSB) (S.D.N.Y.).




                                                15
          Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 20 of 21




         Thus, the Court can be assured that the class will receive the highest caliber of legal

  representation should it approve IAM National Pension Fund and Oklahoma Firefighters’s

  selection of Bernstein Litowitz and Kessler Topaz as Lead Counsel for the class. See Springer,

  2017 WL 838197, at *3 (approving the lead plaintiff’s selection of co-lead counsel).

IV.      CONCLUSION

         For the foregoing reasons, IAM National Pension Fund and Oklahoma Firefighters

  respectfully request that the Court: (1) consolidate the above-captioned Related Actions; (2)

  appoint IAM National Pension Fund and Oklahoma Firefighters as Lead Plaintiff: and (3) approve

  IAM National Pension Fund and Oklahoma Firefighters’s selection of Bernstein Litowitz and

  Kessler Topaz as Lead Counsel for the class.

  DATED: November 18, 2019                            Respectfully submitted,

                                                      BERNSTEIN LITOWITZ BERGER
                                                        & GROSSMANN LLP


                                                      S/ Gerald H. Silk
                                                      Gerald H. Silk
                                                      Avi Josefson
                                                      Michael D. Blatchley
                                                      1251 Avenue of the Americas
                                                      New York, NY 10020
                                                      Telephone: (212) 554-1400
                                                      Facsimile: (212) 554-1444
                                                      jerry@blbglaw.com
                                                      avi@blbglaw.com
                                                      michaelb@blbglaw.com

                                                      Counsel for IAM National Pension Fund
                                                      and Proposed Lead Counsel for the Class

                                                      KESSLER TOPAZ
                                                       MELTZER & CHECK, LLP

                                                      Naumon A. Amjed
                                                      Darren J. Check
                                                      Ryan T. Degnan


                                                 16
Case 1:19-cv-08657-AJN Document 24 Filed 11/18/19 Page 21 of 21




                                   280 King of Prussia Road
                                   Radnor, PA 19087
                                   Telephone: (610) 667-7706
                                   Facsimile: (610) 667-7056
                                   namjed@ktmc.com
                                   dcheck@ktmc.com
                                   rdegnan@ktmc.com

                                   Counsel for Oklahoma Firefighters Pension
                                   and Retirement System and Proposed Lead
                                   Counsel for the Class




                              17
